Citation Nr: 1811977	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-00 978	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The case is currently under the jurisdiction of the RO in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  Although the Veteran's representative was not present during this hearing, the Veteran agreed to continue with the proceeding.


FINDING OF FACT

The Veteran has been diagnosed with bilateral hearing loss, and the evidence is at least in relative equipoise as to whether this was due to in-service noise exposure. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131 (2012).  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for hearing loss shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures the threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a disability based on hearing loss exists is governed by 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board observes that the Veteran has been diagnosed with bilateral hearing loss and that he was exposed to jet engine noise during his active duty service. Regarding the link between service and current disability, the Board acknowledges that the Veteran's most recent VA examination did not appropriately consider accurate facts.  Compare Board Remand, 4 (May 19, 2016) (finding that the Veteran did not have "normal" hearing at separation from service), with VA Examination, 4 (June 28, 2016) (incorrectly stating that the Veteran's hearing was normal at separation from military).  This negatively impacts the probative value of the examination report, which found that the Veteran's hearing loss was not caused by active duty service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual premise).

In addition to the recent VA examination, the record also contains a favorable private medical opinion that competently addresses the question of cause of the Veteran's hearing loss.  See Private Treatment Records, 3 (Mar. 15, 2017).  This favorable nexus opinion was based upon accurate facts, which enables the Board to assign it significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of this favorable nexus opinion, the Board finds that the evidence is at least in relative equipoise on the final question of whether the Veteran's hearing loss was due to in service noise exposure; affording the Veteran the benefit of the doubt, the criteria to establish service connection for bilateral hearing loss have been met.  See Shedden, 381 F.3d at 1167; Hensley, 5 Vet. App. at 158; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


